IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00440-CR
                                No. 10-12-00441-CR

NELDA JUANITA HANNON,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee


                         From the 220th District Court
                           Hamilton County, Texas
                   Trial Court Nos. CR-07648 and CR-07649


                          MEMORANDUM OPINION


      Nelda Juanita Hannon pled guilty and was convicted of two offenses of delivery

of a controlled substance and sentenced to 24 months in state jail for each offense. See

TEX. HEALTH & SAFETY CODE ANN. § 481.114 (West 2010).             The sentences were

suspended, and Hannon was placed on community supervision for five years for each

offense. A year later, her community supervision for both offenses was revoked, and
Hannon was sentenced to 24 months in state jail for each offense. We affirm the trial

court’s judgments revoking Hannon’s community supervision.

        In one issue, Hannon contends the trial court erred in accepting her plea of true

to each violation alleged in the State’s motion to revoke in each offense because Hannon

was not competent to make a knowing and voluntary plea of true.

       A trial court cannot accept a plea of guilty "unless it appears that the defendant is

mentally competent and the plea is free and voluntary." TEX. CODE CRIM. PROC. ANN.

art. 26.13(b) (West Supp. 2013). Although the Court of Criminal Appeals has held that

the requirements of article 26.13 do not apply to a revocation hearing, see Gutierrez v.

State, 108 S.W.3d 304, 309-10 (Tex. Crim. App. 2003), it has implicitly held that the

mandates of competency to stand trial do apply to revocation hearings. See McDaniel v.

State, 98 S.W.3d 704, 705-706 (Tex. Crim. App. 2003).

       A defendant is presumed competent to stand trial and shall be found competent

to stand trial unless proved incompetent by a preponderance of the evidence. TEX.

CODE CRIM. PROC. ANN. art. 46B.003(b) (West Supp. 2013). A defendant is incompetent

to stand trial if she does not have "sufficient present ability to consult with [her] lawyer

with a reasonable degree of rational understanding" or "a rational as well as factual

understanding of the proceedings against" her. Id. art. 46B.003(a).

       If evidence suggesting that the defendant may be incompetent to stand trial

comes to the attention of the trial court, the court, on its own motion, shall suggest that


Hannon v. State                                                                       Page 2
the defendant may be incompetent to stand trial. Id. art. 46B.004(b). On the suggestion

that the defendant may be incompetent to stand trial, the trial court shall determine by

informal inquiry whether there is some evidence from any source that would support a

finding that the defendant may be incompetent to stand trial. Id. art. 46B.004(c).

       A suggestion of incompetency is the threshold requirement for an informal

inquiry under Subsection (c) and may consist solely of a representation from any

credible source that the defendant may be incompetent. Id. (c-1). A further evidentiary

showing is not required to initiate the inquiry, and the court is not required to have a

bona fide doubt about the competency of the defendant. Id. Evidence suggesting the

need for an informal inquiry may be based on observations made in relation to one or

more of the factors described by article 46B.024 or on any other indication that the

defendant is incompetent within the meaning of article 46B.003. Id.

       The record reflects that at the beginning of the plea hearing, when asked by the

trial court whether Hannon was suffering with a mental condition that would interfere

with her ability to “take care of this matter today,” Hannon replied “No.” Further,

Hannon’s trial counsel informed the court that counsel was satisfied that Hannon was

competent.

       The record further reflects that the trial court noted Hannon was in obvious

physical pain during the proceeding. Hannon stated that she had been hospitalized the

day before.       Although Hannon did not explain why she was in the hospital, we


Hannon v. State                                                                      Page 3
presume from her later testimony that it was due to a medical condition that

occasionally requires hospitalization. The court then asked if Hannon was “thinking as

clearly today as you ever have?” Hannon replied, “No, I’m hurting real bad right now,

sir…but I would like to get this over with.”

         In response to further questions by the trial court, Hannon asserted that she was

freely and voluntarily pleading true to each allegation in both motions to revoke, and

counsel confirmed that she was satisfied Hannon understood the consequences of a

plea of true. Finally, after all the admonishments and inquiries, the trial court asked

Hannon whether she continued to wish to plead true. Hannon’s response was, “Yes,

sir.”

        Hannon focuses her allegation of incompetency on her negative response to the

court’s question as to whether she was thinking clearly. However, she qualified that

response by stating she was in pain. Being in pain is not a suggestion of mental

incompetency within the meaning of article 46B.003. TEX. CODE CRIM. PROC. ANN. art.

46B.004(c-1) (West Supp. 2013). Further, there are factors that the trial court can take

into consideration when deciding whether to hold an informal inquiry. None of those

factors are present in this case. See TEX. CODE CRIM. PROC. ANN. art. 46B.024 (West

Supp. 2013).

        Based on a review of this record, no suggestion of incompetency was raised at

the plea hearing which would require an informal inquiry into Hannon’s competency


Hannon v. State                                                                     Page 4
by the trial court. Thus, there is no support for Hannon’s argument that because she

was incompetent, her pleas of true were involuntary. Accordingly, the trial court did

not err in accepting Hannon’s pleas of true, and Hannon’s sole issue is overruled.

       The trial court’s judgments are affirmed.




                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed May 29, 2014
Do not publish
[CR25]




Hannon v. State                                                                      Page 5